 


109 HR 577 IH: To amend the Internal Revenue Code of 1986 to provide a credit to businesses whose employees teach at community colleges.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 577 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Pascrell (for himself, Mr. English of Pennsylvania, Mr. McHugh, Mr. Pallone, Mr. Meehan, Ms. Ros-Lehtinen, Mr. Wexler, Ms. Loretta Sanchez of California, Mr. Saxton, Mr. Rush, Mr. Allen, Ms. Harris, Mr. Weldon of Pennsylvania, Mr. Holden, Mr. Souder, Mr. LoBiondo, Mr. Payne, Mr. Reyes, Mr. Jefferson, Mr. Hinchey, Mr. Paul, Mr. Brown of Ohio, Ms. Bordallo, Ms. Lee, and Ms. Kilpatrick of Michigan) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit to businesses whose employees teach at community colleges. 
 
 
1.Credit for employees who teach at a community college 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following: 
 
45I.Credit for teaching at a community college 
(a)General ruleFor purposes of section 38, in the case of an employer, the community college teaching credit determined under this section for the taxable year is an amount equal to the product of $1,000 and the number of qualified employees for the taxable year. 
(b)Qualified employeeFor purposes of subsection (a)— 
(1)In generalAn employee is a qualified employee for the taxable year if— 
(A)the employee teaches an entire qualified course of instruction which ends during the taxable year of the employer, 
(B)the employee receives no compensation from the community college for teaching such course, and 
(C)there is in effect with respect to such employee for the duration of such course a section 45I credit teacher designation. 
(2)Section 45I credit teacher designation 
(A)In generalFor purposes of paragraph (1)(C), a section 45I credit teacher designation is a designation by the community college for the purposes of this section. 
(B)LimitationNo designation under subparagraph (A) shall be effective if, for any portion of the period for which such designation is made, such designation, when added to all other designations by such community college which are in effect for any portion of such period, exceeds 20 designations under subparagraph (A). 
(C)Cooperation between employer and collegeEmployers and each community college should work in cooperation with each other to structure the volunteer program for purposes of this section. 
(3)Qualified course of instructionThe term qualified course of instruction means a course of instruction at a community college which is required for completion of a program of instruction. 
(4)Community collegeThe term community college means a public or nonprofit private postsecondary regionally accredited institution that provides not less than a 2-year program of instruction that is acceptable for full credit toward a bachelor’s degree and whose highest degree offered is predominantly the associate degree.. 
(b)Conforming amendments 
(1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following: 
 
(20)the community college teaching credit determined under section 45I.. 
(2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following:
 

Sec. 45I. Credit for teaching at a community college .  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
